DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments U.S. Application No. 15/415497 filed on July 07, 2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.

Applicant
3.	Applicant is encouraged to contact the Examiner in hopes of reaches a resolution in light of the compact prosecution. 


Information Disclosure Statement
4.	The information disclosure statement (IDS) was filed on July 07, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Status of Claims

5.	Claims 1-3, 5-10, 12-17 and 19-20 are pending.

Response to Arguments
6.	The Applicant’s arguments are not persuasive.

	On pg. 13 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Applicant respectfully submits that Kobashi is silent as to the claimed embodiment of the subnet manager not being defined to interact with the hardware-based PKey bitmap due to a version of the specification defining the subnet manager. Furthermore, the disclosed reason in Kobashi of why a server cannot access data stored in a copy destination data storage area has nothing to do with a version of a specification that defines the server, but is rather disclosed as being able to access the data storage area until a copy process is complete. Paragraph [0005] of Kobashi. Put another way, Kobashi teaches away from the claimed embodiment, and provides no teaching, or even suggestion, that the server of Kobashi is unable to communicate with the data storage due a version of a specification that defines the server of Kobashi. Indeed, neither of the terms "version" nor "specification" are utilized within Kobashi when referring to the server therein.  Applicant respectfully submits that Kobashi discloses no teaching of a version of a specification of the server therein, nor that such server is unable to communicate with the data storage based upon the version of specifications. The claim embodiment requires more than just being unable to communicate with the hardware-based PKey bitmap, and Applicant submits that Kobashi fails to provide anyteaching or suggestion of the claimed embodiment. Kobashi provides a clear rationale as to why the server cannot access the storage, and it is due to copy process not being completed, which cannot be said to teach or suggest the claimed embodiment.”


Examiner replies that Kobashi does teach this limitation. The limitation states “not being defined to interact” is very broad.  Examiner is interpreting a non-complete action to as being “not defined”. Applicant can amend the claim limitation to specify what “not being defined to interact” means if the interpretation is contrary to the Kobashi reference. Examiner believes the concept that is getting lost in the claim language is the subnet manager is unable to access a particular node, so a virtual P_key table is accessible so the table can provide the subnet manager with a way to interact with subnet data that is not predefined (Par. 0142-0144 Applicant specification). Examiner is more than eager to working with the Applicant to try clarify this concept in light of the cited references.  As the claims are currently written Kobashi teaches the claimed concept.  Par. 0057 Kobashi discloses a state when the server cannot perform a mirror process.  The mirror process is seen as interact. Par. 0070 Kobashi discloses the bitmap information is not transmitted to the storage from the server because the server cannot access the storage.  The server not being able to access the storage is seen as the subnet manager not being defined to interact with the hardware-based P_Key map.  The subnet manager is seen as the server. Par. 0050 Kobashi discloses the bitmap information includes a volume block area that has a mirroring relation with the block area of the mirrored data).
Zahid and Kobashi are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the data mapping of Kobashi, to mirror data. The suggestion/motivation to combine is that it would be obvious to try in to in order to mirror data that are stored in the storage and are the targets of the accesses are mirrors which eliminates the need to perform a mirroring process between the different storages (Par. 0090 Kobashi).




Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


8.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No. 10,594,627.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both application and patent are associated with transmitting data between a subnet manager and a switch.
This is an obviousness-type double patenting rejection because the conflicting claims are patented.


US. Patent Application Publication No. 15/415497
U.S. Patent No. 10,594,627
1. A system for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, comprising: one or more microprocessors; at least one subnet, the at least one subnet comprising a plurality of switches, the plurality of switches comprising at least a leaf switch, wherein each of the one or more switches comprise a plurality of switch ports, a plurality of host channel adapters, each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the plurality of end nodes are associated with at least one host channel adapter of the plurality of host channel adapters; and a plurality of hardware-based PKey tables, each of the plurality of hardware- based PKey tables being provided at a respective switch of the plurality of switches; wherein each of the plurality of end nodes are associated with at least one of a plurality of partitions; wherein each of the plurality of partitions are associated with a P_Key value of a plurality of P_Key values; wherein a switch port of a switch of the plurality of switches is associated with a hardware- based PKey bitmap of the switch, wherein the hardware-based P_Key bitmap comprises a bitmap comprising 61,000 a plurality of bits, wherein each bit corresponds to a PKey of the plurality of PKey values; and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware-based PKey bitmap; wherein the memory external to the switch is accessible by the subnet manaqer.
1. A system for supporting scalable representation of switch port status in a high performance computing environment, comprising: one or more microprocessors; at least one subnet, the at least one subnet comprising one or more switches, the one or more switches comprising at least a leaf switch, wherein each of the one or more switches comprise a plurality of ports, a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the one or more switches, a plurality of end nodes, each of the plurality of end nodes being associated with at least one host channel adapter of the plurality of host channel adapters, and a subnet manager, the subnet manager running on one of the one or more switches or one of the plurality of host channel adapters; wherein each of the one or more switches comprise a fixed-size status attribute; wherein each port of the plurality of ports on a first switch the one or more switches is associated with a switch port status and an extended link status; wherein each switch port status and each extended link status associated with each port of the plurality of ports on the first switch is represented in a fixed-size status attribute at the first switch; and wherein the subnet manager determines the switch port status and extended link status for each port on the first switch using one operation to query the fixed-size status attribute at the first switch.


8. A method for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, comprising: providing, at one or more computers, including one or more microprocessors, at least one subnet, the at least one subnet comprising a plurality of switches, the plurality of switches comprising at least a leaf switch, wherein each of the plurality of switches comprise a plurality of switch ports, a plurality of host channel adapters, each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters, and a plurality of hardware-based PKey tables, each of the plurality of hardware- based PKey tables being provided at a respective switch of the plurality of switches; associating each of the plurality of end nodes with at least one of a plurality of partitions, wherein each of the plurality of partitions are associated with a P_Key value of a plurality of PKey values; associating a switch port of a switch of the plurality of switches with a hardware-based P_Key bitmap of the switch, wherein the hardware-based P_Key bitmap comprises a bitmap comprising a plurality of bits, wherein each bit corresponds to a PKey of the plurality of P_Key values; and associating the hardware-based P_Key bitmap with a virtual P_Key table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware- based PKey bitmap wherein the memory external to the switch is accessible by the subnet manaqer.
6. A method for supporting scalable representation of switch port status in a high performance computing environment, comprising: providing, at one or more computers, including one or more microprocessors, at least one subnet, the at least one subnet comprising one or more switches, the one or more switches comprising at least a leaf switch, wherein each of the one or more switches comprise a plurality of ports, and wherein each of the one or more switches comprise a fixed-size status attribute, a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the one or more switches, a plurality of end nodes, each of the plurality of end nodes being associated with at least one host channel adapter of the plurality of host channel adapters, and a subnet manager, the subnet manager running on one of the one or more switches or one of the plurality of host channel adapters; associating each port of the plurality of ports on a first switch of the one or more switches with a switch port status and an extended link status; representing each switch port status and extended link status associated with each port of the plurality of ports on the first switch in a fixed-size status attribute at the first switch; and determining, by the subnet manager, the switch port status and extended link status for each port on the first switch using one operation to query the fixed-size status attribute at the first switch.


15. (Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising: providing, at one or more computers, including one or more microprocessors, at least one subnet, the at least one subnet comprising a plurality of switches, the plurality of switches comprising at least a leaf switch, wherein each of the plurality of switches comprise a plurality of switch ports, a plurality of host channel adapters, each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters, and a plurality of hardware-based PKey tables, each of the plurality of hardware- based PKey tables being provided at a respective switch of the plurality of switches; associating each of the plurality of end nodes with at least one of a plurality of partitions, wherein each of the plurality of partitions are associated with a P_Key value of a plurality of PKey values; associating a switch port of a switch of the plurality of switches with a hardware-based P_Key bitmap of the switch, wherein the hardware-based P_Key bitmap comprises a bitmap comprising a plurality of bits, wherein each bit corresponds to a PKey of the plurality of P_Key values; and associating the hardware-based P_Key bitmap with a virtual P_Key table provided within both a memory at the switch and a memory external to the switch and the subnet manager, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware- based PKey bitmap wherein the memory external to the switch is accessible by the subnet manaqer.
11. A non-transitory computer readable storage medium, including instructions stored thereon for supporting scalable representation of switch port status in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising: providing, at one or more computers, including one or more microprocessors, at least one subnet, the at least one subnet comprising one or more switches, the one or more switches comprising at least a leaf switch, wherein each of the one or more switches comprise a plurality of ports, and wherein each of the one or more switches comprise a fixed-size status attribute, a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the one or more switches, a plurality of end nodes, each of the plurality of end nodes being associated with at least one host channel adapter of the plurality of host channel adapters, and a subnet manager, the subnet manager running on one of the one or more switches or one of the plurality of host channel adapters; associating each port of the plurality of ports on a first switch of the one or more switches with a switch port status and an extended link status; representing each switch port status and extended link status associated with each port of the plurality of ports on the first switch in a fixed-size status attribute at the first switch; and determining, by the subnet manager, the switch port status and extended link status for each port on the first switch using one operation to query the fixed-size status attribute at the first switch.









Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claim(s) 1-3, 5-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by “Partition-aware routing to improve network isolation in InfiniBand based multi-tenant clusters” by Feroz Zahid (herein as ‘Zahid’) and further in view of Johnsen et al. U.S. Patent Application Publication No. 2005/0286511 (herein as ‘Johnsen’), and Kobashi U.S. Patent Application Publication No. 2009/0254722 (herein as 'Kobashi').

As to claim 1 Zahid teaches a system for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, (Pg. 189 #2 footnote Zahid discloses the P_Key value uses the bit to store membership type information and the remaining 15 bits are the identifier); comprising:
one or more microprocessors (Pg. 190 left hand column Zahid discloses network isolation cloud computing); 
at least one subnet (Pg. 189 right hand column 2nd paragraph Zahid discloses a subnet);
the at least one subnet comprising one or more switches  (Pg. 189 right hand column 2nd paragraph Zahid discloses switches);
the one or more switches comprising at least a leaf switch (Par. 194 left hand column 3rd paragraph Zahid discloses a leaf switch);
 wherein each of the one or more switches comprise a plurality of switch ports (Pg. 190 right hand column 3rd paragraph Zahid discloses a port attached to a switch);
a plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses adapters as host channel adapters);
each host channel adapter comprising at least one host channel adapter port, and a plurality of end nodes, wherein each of the plurality of end nodes access the at least one subnet via with at least one host channel adapter of the plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses the host channel adapters are associated with ports on the end nodes of all switches);
Zahid teaches and a plurality of hardware-based P_Key tables, each of the plurality of hardware-based P_Key tables being provided at a respective switch of the plurality of switches (Pg. 189 left hand column 2nd paragraph Zahid discloses the forwarding tables are stored in the switches.  Pg. 190 4th paragraph Zahid discloses the partition tables containing P_Key information is configured at the switches);
Zahid teaches wherein each of the plurality of end nodes assigned to at least one of a plurality of partitions (Pg. 190 right hand column, 4th paragraph Zahid discloses each HCA port on a node in the fabric can be a member of one or more partitions);
wherein each of the plurality of partitions are defined by a P_Key value of a plurality of P_Key values (Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Zahid does not teach but Johnsen teaches wherein a switch port of a switch of the plurality of switches accesses a hardware-based P_key bitmap of the switch (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);
Zahid and Johnsen are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the network availability of Johnsen, to avoid network problems. The suggestion/motivation to combine is that it would be obvious to try in order to provide a reliable and secure network that is resistant against problems (Par. 0017-0018 Johnsen).
Zahid teaches wherein the hardware-based P_Key bitmap comprises a bitmap comprising a plurality of bits (Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Johnsen teaches wherein each bit corresponds to a P_Key of the plurality of P_Key values (Par. 0070 Johnsen discloses the partition key is associated with 16- bits);
Johnsen teaches and wherein the hardware-based P_key bitmap is associated with a virtual P_Key table (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0046 Johnsen discloses the end node includes a host channel adapter. Pa4. 0047 Johnsen discloses providing a virtual communication port for a channel adapter. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The virtual port for a host channel adapter and a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);
Zahid teaches stored within both a memory at the switch and a memory external to the switch and the subnet manager, the virtual P_Key table being stored within the memory of the switch and the external memory by a subnet management agent of the switch, (Pg. 190 left hand column 4th paragraph Zahid discloses the physical machine host virtual machines belonging to different partitions. Pg. 190 right hand column last paragraph Zahid discloses the partitions keys are stored in a table on a central server and routes the tables to other ports to receive the information. Routing the tables that store the partition key is seen as the virtual P Key table being provided by a subnet management agent. Pg. 191 left hand column, 2nd paragraph Zahid discloses each physical link can be divided into multiple virtual links);
Johnsen teaches wherein the virtual P_key table provides a legacy representation of the hardware-based P_key table to the subnet manager (Par. 0067 Johnsen discloses the values of the virtual data is associated with an associated subnet of the service level data. This creates a mapping between the service level and virtual lanes that are maintained by the subnet manager. Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager);
Zahid does not teach but Kobashi teaches the subnet manager not being defined to interact with the hardware-based P_Key bitmap due a version of a specification that defines the subnet manager, wherein the memory external to the switch is accessible by the subnet manager (Par. 0057 Kobashi discloses a state when the server cannot perform a mirror process.  The mirror process is seen as interact. Par. 0070 Kobashi discloses the bitmap information is not transmitted to the storage from the server because the server cannot access the storage.  The server not being able to access the storage is seen as the subnet manager not being defined to interact with the hardware-based P_Key map.  The subnet manager is seen as the server. Par. 0050 Kobashi discloses the bitmap information includes a volume block area that has a mirroring relation with the block area of the mirrored data).
Zahid and Kobashi are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the data mapping of Kobashi, to mirror data. The suggestion/motivation to combine is that it would be obvious to try in to in order to mirror data that are stored in the storage and are the targets of the accesses are mirrors which eliminates the need to perform a mirroring process between the different storages (Par. 0090 Kobashi).
Johnsen teaches Wherein upon the subnet manager writing a new P Key value to the virtual P Key table at the memory external to the switch, the subnet management agent updates the hardware-based P Key bitmap (Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager).
via a hardware access layer, the update of the hardware-based P Key bitmap reflecting the new P Key value written to the virtual P Key table by the subnet manager (Fig. 1 and Par. 0049 and Par. 0072, Johnsen discloses the subnet manager storing the queue pairs with the appropriate partition key.  The subnet manager sends the queue pairs with the appropriate partition key to each end node through the switch.  Therefore the queue pairs with the appropriate partition key will be stored in the switch as the queue pairs with the appropriate partition key are routed to the end node).


As to claim 2 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 1.
In addition Johnsen teaches further comprising:
wherein the subnet manager determines allowed and disallowed traffic through the plurality of ports on each of the plurality of switches (Par. 0067 Johnsen discloses the subnet manager initializes and maintains the mappings between the links in the subnet).

As to claim 3 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 2.
In addition Zahid teaches wherein the subnet manager configures, via the associated virtual P_Key table, the hardware-based P_Key bitmap based upon the determination of allowed and disallowed traffic through each of the plurality of ports on each of the plurality of switches (Pg. 189 right hand column 1st paragraph Zahid discloses packets with invalid partitioning information are dropped as soon as they reach an incoming port).

As to claim 5 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 3.
In addition Zahid teaches wherein the virtual PKey tables is limited in size based upon an amount of memory at the switch (Pg. 190 left hand column 4th paragraph Zahid discloses the service level and virtual lanes are limited based on the number of partitions possible in the network); 
comprising the switch port associated with the hardware-based P_Key table (Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).


As to claim 6 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 3.
In addition Johnsen teaches wherein the virtual P_Key table is hosted on memory external from the switch comprising the switch port associated with the hardware-based P_key table (Par. 0064 Johnsen discloses the switches are used to provide access to external systems. Par. 0104 Johnsen discloses providing access to the external side of the port. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).

As to claim 7 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 1.
In addition Johnsen teaches wherein the systems comprises two or more subnets, each of the two or more subnets being interconnected by at least one router port in each of the two or more subnets (Par. 0049 and Fig. 3 Johnsen discloses subnets are connected by the router (30)).


As to claim 8 Zahid teaches a method for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment (Pg. 189 #2 footnote Zahid discloses the P_Key value uses the bit to store membership type information and the remaining 15 bits are the identifier); comprising:
providing, at one or more computers, including one or more microprocessors (Pg. 190 left hand column Zahid discloses network isolation cloud computing);
at least one subnet (Pg. 189 right hand column 2nd paragraph Zahid discloses a subnet);
the at least one subnet comprising a plurality of switches (Pg. 189 right hand column 2nd paragraph Zahid discloses switches);
the plurality of switches comprising at least a leaf switch (Par. 194 left hand column 3rd paragraph Zahid discloses a leaf switch);
wherein each of the plurality of switches comprise a plurality of switch ports (Pg. 190 right hand column 3rd paragraph Zahid discloses a port attached to a switch);
a plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses adapters as host channel adapters);
each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the end nodes access the at least one subject via at least one host channel adapter of the plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses the host channel adapters are associated with ports on the end nodes of all switches);
Zahid teaches a plurality of hardware-based P_Key tables, each of the plurality of hardware-based P_Key tables being provided at a respective switch of the plurality of switches (Pg. 189 left hand column 2nd paragraph Zahid discloses the forwarding tables are stored in the switches.  Pg. 190 4th paragraph Zahid discloses the partition tables containing P_Key information is configured at the switches);
Zahid teaches and assigning, by the subnet manager, each of the plurality of end nodes with at least one of a plurality of partitions (Pg. 190 right hand column, 4th paragraph Zahid discloses each HCA port on a node in the fabric can be a member of one or more partitions);
wherein each of the plurality of partitions are defined by a PKey value of a plurality of P_Key values(Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Zahid does not teach but Johnsen teaches accessing by a switch port of a switch of the plurality of switches with a hard-based P_key bitmap of the switch, (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);
Zahid and Johnsen are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the network availability of Johnsen, to avoid network problems. The suggestion/motivation to combine is that it would be obvious to try in order to provide a reliable and secure network that is resistant against problems (Par. 0017-0018 Johnsen).
Zahid teaches where the hardware-based P_Key bitmap comprises a bitmap comprising a plurality of bits (Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Johnsen teaches wherein each bit corresponds to a P_Key of the plurality of P_Key values (Par. 0070 Johnsen discloses the partition key is associated with 16- bits);
Johnsen teaches and associating the hardware-based P_Key bitmap with a virtual P_Key table stored (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0046 Johnsen discloses the end node includes a host channel adapter. Pa4. 0047 Johnsen discloses providing a virtual communication port for a channel adapter. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The virtual port for a host channel adapter and a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);
Zahid teaches within both a memory the switch and a memory external to the switch and the subnet manager, the virtual P Key table being stored within the memory of the switch and the external memory by a subnet management agent of the switch (Pg. 190 left hand column 4th paragraph Zahid discloses the physical machine host virtual machines belonging to different partitions. Pg. 190 right hand column last paragraph Zahid discloses the partitions keys are stored in a table on a central server and routes the tables to other ports to receive the information. Routing the tables that store the partition key is seen as the virtual P Key table being provided by a subnet management agent. Pg. 191 left hand column, 2nd paragraph Zahid discloses each physical link can be divided into multiple virtual links);
Wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager (Par. 0067 Johnsen discloses the values of the virtual data is associated with an associated subnet);
Zahid does not teach but Kobashi teaches the subnet manager not being defined to interact with the hardware-based P_Key bitmap due a version of a specification that defines the subnet manager, wherein the memory external to the switch is accessible by the subnet manager (Par. 0057 Kobashi discloses a state when the server cannot perform a mirror process.  The mirror process is seen as interact. Par. 0070 Kobashi discloses the bitmap information is not transmitted to the storage from the server because the server cannot access the storage.  The server not being able to access the storage is seen as the subnet manager not being defined to interact with the hardware-based P_Key map.  The subnet manager is seen as the server. Par. 0050 Kobashi discloses the bitmap information includes a volume block area that has a mirroring relation with the block area of the mirrored data).
Zahid and Kobashi are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the data mapping of Kobashi, to mirror data. The suggestion/motivation to combine is that it would be obvious to try in to in order to mirror data that are stored in the storage and are the targets of the accesses are mirrors which eliminates the need to perform a mirroring process between the different storages (Par. 0090 Kobashi).
Johnsen teaches Wherein upon the subnet manager writing a new P Key value to the virtual P Key table at the memory external to the switch, the subnet management agentr (Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager).
via a hardware access layer,  the hardware-based P Key bitmap the update of the hardware-based P Key bitmap reflecting the new P Key value written to the virtual P Key table by the subnet manager (Fig. 1 and Par. 0049 and Par. 0072, Johnsen discloses the subnet manager storing the queue pairs with the appropriate partition key.  The subnet manager sends the queue pairs with the appropriate partition key to each end node through the switch.  The subnet manager is external to the switch. Therefore the queue pairs with the appropriate partition key will be stored in the switch as the queue pairs with the appropriate partition key are routed to the end node).


As to claim 9 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 8.
In addition Johnsen teaches further comprising:
and determining, by the subnet manager, allowed and disallowed traffic through the plurality of ports on each of the plurality of switches (Par. 0067 Johnsen discloses the subnet manager initializes and maintains the mappings between the links in the subnet).

As to claim 10 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 9.
In addition Zahid teaches further comprising, configuring, by the subnet manager via an associated virtual P_Key table, the hardware-based P_Key bitmap based upon the determination of allowed and disallowed traffic through each of the plurality of ports on each of the plurality of switches (Pg. 189 right hand column 1st paragraph Zahid discloses packets with invalid partitioning information are dropped as soon as they reach an incoming port).

As to claim 12 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 11.
In addition Zahid teaches wherein the virtual P_Key table is limited in size based upon an amount of memory at the switch (Pg. 190 left hand column 4th paragraph Zahid discloses the service level and virtual lanes are limited based on the number of partitions possible in the network);
Johnsen teaches comprising the switch port associated with the hardware-based P_Key table (Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).

As to claim 13 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 10.
In addition Johnsen teaches wherein the virtual P_Key table is hosted on memory external from the switch (Par. 0064 Johnsen discloses the switches are used to provide access to external systems. Par. 0104 Johnsen discloses providing access to the external side of the port);
Johnsen teaches comprising the switch port associated with the hardware-based P_Key table (Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).

As to claim 14 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 8.
In addition Johnsen teaches wherein the at least one subnet comprise two or more subnets, each of the two or more subnets being interconnected by at least one router in each of the two or more subnets (Par. 0049 and Fig. 3 Johnsen discloses subnets are connected by the router (30)).

As to claim 15 Zahid teaches a non-transitory computer readable storage medium, including instructions stored thereon for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps (Pg. 189 #2 footnote Zahid discloses the system uses a P_Key value uses the bit to store membership type information and the remaining 15 bits are the identifier);  
comprising:
providing, at one or more computers, including one or more microprocessors (Pg. 190 left hand column Zahid discloses network isolation cloud computing);
at least one subnet (Pg. 189 right hand column 2nd paragraph Zahid discloses a subnet);
the at least one subnet comprising a plurality of switches  (Pg. 189 right hand column 2nd paragraph Zahid discloses switches); 
the plurality of switches comprising at least a leaf switch (Par. 194 left hand column 3rd paragraph Zahid discloses a leaf switch);
wherein each of the one or more switches comprise a plurality of switch ports (Pg. 190 right hand column 3rd paragraph Zahid discloses a port attached to a switch);
a plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses adapters as host channel adapters);
each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the end nodes access the at least one subnet via at least one host channel adapter of the plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses the host channel adapters are associated with ports on the end nodes of all switches);
and assigning, by the subnet manager, each of the plurality of end nodes to at least one of a plurality of partitions (Pg. 190 right hand column, 4th paragraph Zahid discloses each HCA port on a node in the fabric can be a member of one or more partitions);
wherein each of the plurality of partitions are defined by a P_Key value of a plurality of P_Key values(Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Zahid does not teach but Johnsen teaches accessing, by a switch port of a switch of the plurality of switches a hardware-based P_Key bitmap of the switch (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);
Zahid and Johnsen are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the network availability of Johnsen, to avoid network problems. The suggestion/motivation to combine is that it would be obvious to try in order to provide a reliable and secure network that is resistant against problems (Par. 0017-0018 Johnsen);
Zahid teaches wherein the hardware-based P_Key bitmap comprises a bitmap comprising a plurality of bits (Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Johnsen teaches wherein each bit corresponding to a P_Key of the plurality of P_Key values (Par. 0070 Johnsen discloses the partition key is associated with 16- bits);
Johnsen teaches and associating the hardware-based P_Key bitmap with a virtual P_Key table stored within both a memory  the switch and a memory external to the switch and the subnet manager, the virtual P Key table being stored within the memory of the switch and the external memory  (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0046 Johnsen discloses the end node includes a host channel adapter. Pa4. 0047 Johnsen discloses providing a virtual communication port for a channel adapter. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The virtual port for a host channel adapter and a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);
Zahid teaches the virtual P_Key table being provided by a subnet management agent of the switch, (Pg. 190 left hand column 4th paragraph Zahid discloses the physical machine host virtual machines belonging to different partitions. Pg. 190 right hand column last paragraph Zahid discloses the partitions keys are stored in a table on a central server and routes the tables to other ports to receive the information. Routing the tables that store the partition key is seen as the virtual P Key table being provided by a subnet management agent. Pg. 191 left hand column, 2nd paragraph Zahid discloses each physical link can be divided into multiple virtual links);
Wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to the subnet manager (Par. 0067 Johnsen discloses the values of the virtual data is associated with an associated subnet).
Zahid does not teach but Kobashi teaches the subnet manager not being defined to interact with the hardware-based P_Key bitmap due a version of a specification that defines the subnet manager, wherein the memory external to the switch is accessible by the subnet manager (Par. 0057 Kobashi discloses a state when the server cannot perform a mirror process.  The mirror process is seen as interact. Par. 0070 Kobashi discloses the bitmap information is not transmitted to the storage from the server because the server cannot access the storage.  The server not being able to access the storage is seen as the subnet manager not being defined to interact with the hardware-based P_Key map.  The subnet manager is seen as the server. Par. 0050 Kobashi discloses the bitmap information includes a volume block area that has a mirroring relation with the block area of the mirrored data).
Zahid and Kobashi are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the data mapping of Kobashi, to mirror data. The suggestion/motivation to combine is that it would be obvious to try in to in order to mirror data that are stored in the storage and are the targets of the accesses are mirrors which eliminates the need to perform a mirroring process between the different storages (Par. 0090 Kobashi).
Johnsen teaches and upon the subnet manager writing a new P_Key value to the virtual PKey table at the memory external to the switch, updating, by the subnet management agent, via a hardware access layer, the hardware-based PKey bitmap, the update of the hardware-based P Key bitmap reflecting the new P Key value written to the virtual P Key table by the subnet manager (Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager).


As to claim 16 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 15.
In addition Johnsen teaches the steps further comprising:
and determining, by the subnet manager, allowed and disallowed traffic through the plurality of ports on each of the plurality of switches (Par. 0067 Johnsen discloses the subnet manager initializes and maintains the mappings between the links in the subnet).

As to claim 17 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 16.
In addition Zahid teaches the steps further comprising, configuring, by the subnet manager via the associated virtual P_Key table, the hardware-based P_Key bitmap based upon the determination of allowed and disallowed traffic through each of the plurality of ports on each of the plurality of switches (Pg. 189 right hand column 1st paragraph Zahid discloses packets with invalid partitioning information are dropped as soon as they reach an incoming port).


As to claim 19 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 17.
In addition Zahid teaches wherein the virtual P_Key limited in size based upon an amount of memory at the switch (Pg. 190 left hand column 4th paragraph Zahid discloses the service level and virtual lanes are limited based on the number of partitions possible in the network).
comprising the switch port associated with the hardware-based P_Key table (Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).

As to claim 20 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 17.
In addition Johnsen teaches wherein the virtual P_Key table is hosted on memory external from the switch (Par. 0064 Johnsen discloses the switches are used to provide access to external systems. Par. 0104 Johnsen discloses providing access to the external side of the port);
comprising the switch port associated with the hardware-based P_Key table (Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).


Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chou et al. U.S. Patent No. 6,950,394 (herein as ‘Chou’).  Chou discloses a method of facilitating data transfers through a communication network. The method includes forwarding a first data set received from a first interconnect device to a processor. The first data set has transfer instructions and routing instructions associated therewith. The routing instructions specify a destination for the first data set. The method further includes extracting the transfer instructions at the processor and generating a first routing request for the first data set according to the transfer instructions to transfer the first data set to a second interconnect device. The second interconnect device is capable of routing the first data set to the destination. The first routing request has no association to the routing instructions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  July 16, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                      /AMRESH SINGH/Primary Examiner, Art Unit 2159